IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 02-50783
                            Summary Calendar


UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

versus

SIMON CASTRO, JR.,
                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (W-02-CR-21-1)
                        --------------------
                          February 13, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.


PER CURIAM:*

     The attorney appointed to represent Simon Castro, Jr., has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).       Castro has not filed a

response. Our independent review of the brief and record discloses

no nonfrivolous issue.       Accordingly, the motion for leave to

withdraw   is    GRANTED,     counsel   is     excused   from   further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH CIR.

R. 42.2.




     *

  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.